UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 23, 2008 HANCOCK FABRICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-9482 64-0740905 (State or other jurisdiction (Commission (I. R. S. Employer of incorporation) File Number) Identification No.) One Fashion Way, Baldwyn, MS 38824 (Address of Principal Executive Offices) (Zip Code) Company's telephone number, including area code: (662) 365-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. As has been previously disclosed, on March 21, 2007, Hancock Fabrics, Inc. (the "Company") filed voluntary petitions for reorganization under Chapter 11 of the United States Bankruptcy Code (the "Bankruptcy Code"), in the United States Bankruptcy Court for the District of Delaware (the "Court") (Case No. 07-10353). The reorganization case is being administered under the caption "In re Hancock Fabrics, Inc., Case No. 07-10353." As has been previously disclosed, the Company and its subsidiaries have received numerous tax assessments from the Mississippi State Tax Commission (the "Tax Commission") resulting from an audit of the Company’s state income, franchise, sales and use tax returns.The predominant income tax issue underlying these assessments concerns the taxation of certain intercompany payments by and between the Company and certain of its subsidiaries.In essence, the Tax Commission believes that all intercompany payments made to the Company's subsidiaries domiciled in another state are attributable to the Mississippi operations of the Company and taxable in full in Mississippi.Additionally, the Tax Commission has asserted that those companies located in Mississippi that made the intercompany payments are not entitled to deduct those amounts.Thus, Mississippi is attempting simultaneously to tax the same intercompany payments to both parties to those transactions.The franchise tax assessments are primarily attributable to the Tax Commission's position that all of the intercompany indebtedness by and between the Company and its subsidiaries is properly classified as taxable capital rather than debt.With the exception of the relatively immaterial sales and use tax assessments, which are not being contested, the Company intends to continue to contest these income and franchise tax assessments aggressively through appropriate judicial procedures. On January 23, 2008, the Company filed with the Court a response (the "Response") to a Tax Commission filing with the court.
